Citation Nr: 1030794	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-06 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury.

2.  Entitlement to service connection for peripheral neuropathy 
in the upper and lower extremities, to include as due to exposure 
to herbicides.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for scarring of the right 
pupil.

6.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.




REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to May 1969.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Detroit, 
Michigan (RO).

The issues of (i) entitlement to service connection for 
hematuria, (ii) entitlement to service connection for 
Raynaud's syndrome, and (iii) entitlement to service 
connection for peptic ulcer have been raised by the 
record, but have not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The record reflects that the Veteran previously indicated that he 
was in receipt of social security disability income payments or 
supplemental security income.  However, there is no indication in 
the record that the RO has requested the Veteran's records from 
the Social Security Administration (SSA).  When VA is on notice 
that there are SSA records, it must obtain and consider them.  
See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 
Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 
363, 373 (1992).

The Veteran is seeking entitlement to service connection for 
posttraumatic stress disorder.  The medical evidence of record 
reflects that the Veteran has been provided a diagnosis of 
depressive disorder.  As such, captioning and evaluating the 
Veteran's the claim as entitlement to service connection for a 
psychiatric disorder, to include PTSD is appropriate.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records and any identified private treatment 
records relevant to the claims on appeal.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact SSA for the purpose 
of obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the Veteran's claim for SSA benefits.  
If, after making reasonable efforts to obtain 
the identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his representative 
must then be given an opportunity to respond.

2.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for any residuals of 
head injury, peripheral neuropathy, chronic 
obstructive pulmonary disease, back disorder, 
scarring of the right pupil, or a psychiatric 
disorder to include posttraumatic disorder.  
The RO must then obtain copies of the related 
medical records that are not already in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure the same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO made 
to obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) that the 
Veteran is ultimately responsible for 
providing the evidence.  The Veteran must 
then be given an opportunity to respond.

3.  Thereafter, the RO must readjudicate the 
Veteran's claims on appeal, taking into 
consideration all diagnosed psychiatric 
disorders, as well as recent changes made to 
adjudicating posttraumatic stress disorder 
claims.  See 38 C.F.R. § 3.304(f)(3) 
(effective July 13, 2010).  Thereafter, if 
any issue on appeal remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

